 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
      JERRY DILLINGHAM,                                 Case No. 1:18-cv-00507-AWI-SAB (PC)
11
                         Plaintiff,                     ORDER DENYING PLAINTIFF’S REQUEST
12                                                      FOR ENTRY OF DEFAULT AND MOTION
             v.                                         FOR ADMINISTRATIVE RELIEF
13
      N. EMERSON, et al.,                               [ECF Nos. 69,70]
14
                         Defendants.
15

16

17          Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s request for entry of default judgment, and motion

20   for administrative relief, filed March 31, 2020, respectively.

21          Plaintiff contends that entry of default is appropriate because Defendants have failed to

22   file an answer to the operative complaint. (ECF No. 69.) By way of separate motion for

23   administrative relief, Plaintiff requests the Court to advise whether an answer has been filed by

24   Defendants. (ECF No. 70.)

25          This action is proceeding on Plaintiff’s second amended complaint against Defendants

26   Emerson, Wilson, Wescoat, Velasco, Loftin, Martines, Marsh and Doe 1 for conditions of

27   confinement in violation of the Eighth Amendment, and against Defendant Wescoat for

28   retaliation in violation of the First Amendment. (ECF No. 50.)
                                                        1
 1            Entry of default is appropriate as to any party against whom a judgment for affirmative

 2   relief is sought that has failed to plead or otherwise defend as provided by the Federal Rules of

 3   Civil Procedure and where that failure is shown by affidavit or otherwise. See Fed. R. Civ. P.

 4   55(a). Rule 12(a)(1)(A)(ii) of the Federal Rules of Civil Procedure provides that a defendant that

 5   has timely waived service under Rule 4(d) must respond “within 60 days after the request for a

 6   waiver was sent, or within 90 days after it was sent to the defendant outside any judicial district of

 7   the United States.” Fed. R. Civ. P. 12(a)(1)(A)(ii). Rule 55(a) of the Federal Rules of Civil

 8   Procedure requires the Clerk of the Court to enter default “when a party against whom a judgment

 9   for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown

10   by affidavit or otherwise.” Fed. R. Civ. P. 55(a). Here, Defendants filed an answer to the

11   complaint on March 24, 2020, and entry of default is not appropriate and must be denied. To the

12   extent Plaintiff seeks legal assistance from the Court, Plaintiff is advised Plaintiff is informed that

13   the Court does not issue advisory opinions or provide legal advice. Pro se litigants are obligated

14   to follow the same rules as represented parties, and that self-representation is not an excuse for

15   noncompliance with court rules. Plaintiff is also advised that it is a pro se plaintiff’s

16   responsibility to proceed in a manner consistent with the Federal Rules of Civil Procedure, the

17   Court’s Local Rules, and the orders of this Court.

18            Accordingly, Plaintiff’s motion for entry of default judgment is DENIED.

19
     IT IS SO ORDERED.
20
21   Dated:     April 1, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                          2
